                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                  ***
                 7    JP MORGAN CHASE BANK, N.A.,                           Case No. 2:16-CV-2779 JCM (EJY)
                 8                                          Plaintiff(s),                   ORDER
                 9            v.
               10     SFR INVESTMENTS POOL 1, LLC, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of JPMorgan Chase Bank, N.A. v. SFR Investments
               14     Pool 1, LLC et al., case number 2:16-cv-02779-JCM-EJY.
               15            On March 2, 2020, SFR Investments Pool 1, LLC (“SFR”) moved for default judgment
               16     against Sui Ming Pang. (ECF No. 64). The court granted the motion on March 5, 2020, which
               17     adjudicated the last remaining claim in this case. (ECF No. 65).
               18            Accordingly,
               19            IT IS HEREBY ORDERED that the clerk shall enter judgment consistent with this court’s
               20     order (ECF No. 65) and close the case.
               21            DATED March 30, 2020.
               22
                                                                   __________________________________________
               23                                                  UNITED STATES DISTRICT JUDGE

               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
